Citation Nr: 1813315	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Stevens-Johnson syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1966 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has been diagnosed with Stevens-Johnson syndrome during the pendency of his appeal.


CONCLUSION OF LAW

Stevens-Johnson syndrome was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for Stevens-Johnson syndrome.  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records show that he was diagnosed with Stevens-Johnson syndrome in service following a lengthy hospitalization from November 1966 to January 1967.  A clinical summary from this period reflects that the Veteran initially presented with fever, chills, myalgia, and weakness, and eventually developed a diffuse maculopapular rash, bilateral conjunctivitis, and a vesicular eruption throughout the mouth.  See Clinical Record Narrative Summary, Dr. Robert Laing (January 1967).  The summary noted that the disease process was likely idiopathic, and therefore there was a "great likelihood" of recurrence.  Id.  However, the Veteran was subsequently able to resume his duties, and his separation examination (dated in July 1970) indicated that his symptoms had resolved with no sequelae.

The available medical records do not reflect any complaints or treatment for Stevens-Johnson syndrome during the pendency of the appeal.  However, the Veteran has reported "loose skin" inside his mouth, which he contends could be a symptoms of the disease's recurrence.  See Statements in Support of Claim (October 2009 and December 2009).  On VA examination in August 2010, the Veteran reiterated his lay reports of "shedding mouth," but stated that he had not undergone any treatment over the past 12 months.  The examination report reflects that the examiner could find "no pathology to render a diagnosis."

In this case, the weight of the evidence is against a finding that the Veteran has had a diagnosis of Stevens-Johnson syndrome at any point during the pendency of his appeal.  In reaching this conclusion, the Board finds the August 2010 VA examination report and resulting opinion to be particularly probative.  The report shows that the examiner performed a physical examination and considered the Veteran's lay reports of shedding mouth, but nonetheless concluded that there was insufficient evidence to warrant a diagnosis.  As this conclusion appears to be based on clinical testing and a review of the pertinent medical history and lay contentions, the Board finds it to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board accepts as credible the Veteran's lay reports of loose or shedding skin in his mouth, which he believes is a manifestation of Stevens-Johnson syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the reasons discussed above, the Board finds that his assertions are outweighed by the VA examiner's evaluation, which specifically acknowledged the Veteran's lay reports of shedding mouth but nonetheless determined that there was no pathology to render a diagnosis.  The Board observes that the Veteran's VA outpatient treatment are devoid of reports of shedding mouth or other skin problems.  Moreover, the Veteran has never contended that he has been diagnosed with Stevens-Johnson syndrome by a competent medical authority at any point during the pendency of the appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board emphasizes that the existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted above, the weight of the evidence is against a finding that the Veteran has had a diagnosis of Stevens-Johnson syndrome at any point during the pendency of his appeal.  Thus, service connection cannot be granted.





ORDER

Entitlement to service connection for Stevens-Johnson syndrome is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


